 

Case 1:20-cv-02162-GBD Document 27 Filed 11/16/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIGI GIROTTO,

 

Plaintiff,
-against- : ORDER

JGAM FOOD INC., d/b/a PIZZA ITALIA; and 301: 20 Civ, 2162 (GBD)

W 17 LLC;

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle on
all issues in this matter, the Clerk of Court is hereby ORDERED to close the above-captioned
action, without prejudice to restoring the action to this Court’s docket if an application to restore
is made within ninety (90) days.

All conferences previously scheduled are adjourned sine die.

Dated: November 16, 2020
New York, New York

SO ORDERED.

cape oe DANIELS
ed States District Judge

 

 
